In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00112-CR
                                                ______________________________
 
 
                                   RONALD ALLEN BOAZ,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 102nd
Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CR00052
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
 
            Ronald Allen
Boaz filed pro se a notice of appeal on July 1, 2009, appealing from a judgment
that imposed his sentence July 21, 2003.
            A timely
notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) of the Texas Rules of Appellate
Procedure prescribes the time period in which a notice of appeal must be filed
by a defendant in order to perfect appeal in a criminal case.  A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended in open
court, or within ninety days after sentencing if the defendant timely files a
motion for new trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  No motion for new trial was filed.  The last date Boaz could timely file his
notice of appeal was August 20, 2003, thirty days after the day the sentence
was imposed in open court.  See Tex.
R. App. P. 26.2(a)(1).
            Boaz
has failed to perfect his appeal.  We
dismiss the appeal for want of jurisdiction.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          June
22, 2010  
Date Decided:             June
23, 2010
 
Do Not Publish